Action to recover damages for personal injuries suffered by plaintiff wife as a consequence of slipping on an icy crosswalk at the intersection of Schaeffer Street and Bushwick Avenue, Brooklyn, and by plaintiff husband for expenses and loss of services. A verdict for plaintiff wife for $10,000, and for plaintiff husband for $2,000, was set aside on the ground that it is against the weight of the evidence. Plaintiffs appeal from so much of the order as sets aside the verdict. Defendant cross-appeals from so much of the order as denied its motion to dismiss the complaint, made at the close of plaintiffs’ case and renewed at the close of the entire case, and its motion to set aside the verdict on the ground that the notices of claim were defective. On appeal by plaintiffs, order, insofar as appealed from, unanimously affirmed, without costs. No opinion. Cross appeal by defendant dismissed, without costs. The order, insofar as it denies defendant’s motions, is not appealable. (Flynn v. Board of Education of City of New York, ante, p. 855 [2d Dept.], and cases cited therein.) Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ. [See post, pp. 936, 1033.]